                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GRACIELA RIVAS,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-670-FtM-38MRM

SPEEDWAY, LLC,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Plaintiff Graciela Rivas’ Motion to Remand.                        (Doc. 13).

Defendant Speedway, LLC has not responded, and the time to do so has expired. For

the reasons below, the Court grants the motion.

        Rivas has sued Speedway for workplace sex harassment and retaliation under the

Florida Civil Rights Act of 1992. (Doc. 2). She filed this suit in Florida state court.

Speedway timely removed the case to this Court citing diversity jurisdiction as the basis

for removal. (Doc. 1). Rivas now moves to remand the case to state court because

Speedway has not established the amount in controversy exceeds $75,000. (Doc. 13).

        A defendant may remove a civil case from state to federal court if the federal court

has original jurisdiction. See 28 U.S.C. § 1441(a). To have original jurisdiction, the

amount in controversy must exceed $75,000, exclusive of interest and costs, and there



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
must be complete diversity of citizenship between the parties. See id. § 1332(a). The

removing party must prove jurisdiction by a preponderance of the evidence. See Lowery

v. Ala. Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). When examining removal,

“[f]ederal courts are directed to construe removal statutes strictly, resolve all doubts about

jurisdiction in favor of remand, and employ a presumption in favor of remand to state

courts.” Total Fleet Sols., Inc. v. Nat’l Ins. Crime Bureau, Inc., 6:09-cv-226, 2009 WL

10670811, at *1 (M.D. Fla. May 11, 2009) (citing Univ. of S. Ala. v. Am. Tobacco, 168

F.3d 405, 411 (11th Cir. 1999)).

       Rivas argues that Speedway has not shown the amount in controversy exceeds

$75,000 at the time of removal. She claims her back pay damages totaled at most

$15,699.75, which includes an extra year of back pay to account for the expected time

between now and trial. Rivas also asserts that Speedway has artificially upped the ante

“by improperly attempting to pile on nebulous amounts for compensatory damages,

punitive damages, front pay, and attorneys’ fees” to meet the jurisdictional threshold

amount. (Doc. 13 at 3).

       A court generally accepts the amount in controversy has been satisfied when the

plaintiff claims “a sufficient sum in good faith.” Federated Mut. Ins. Co. v. McKinnon

Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2013). When, as here, a plaintiff pleads an

unspecified amount of damages, the removing defendant must prove by a preponderance

of the evidence the claim on which jurisdiction is based exceeds the jurisdictional

minimum. See Roe v. Michelin N. Am. Inc., 613 F.3d 1058, 1061 (11th Cir. 2010) (citation

omitted).   Sometimes, “it may be ‘facially apparent’ from the pleading itself that

the amount in controversy exceeds the jurisdictional minimum.” Id. (quotation omitted).




                                              2
When it is not apparent, however, courts may use “deduction, inference, or other

extrapolation of the amount in controversy.” Pretka v. Kolter City Plaza II. Inc., 608 F.3d

744, 753-54 (11th Cir. 2010). They may also use “their judicial experience and common

sense.” Roe, 613 F.3d at 1062. But a court’s deductions, extrapolations, and common

sense are not without bounds. Id. A court simply cannot speculate or guess about

the amount in controversy. See Pretka, 608 F.3d at 752. And, pertinent here, the court

must “focus[] on how much is in controversy at the time of removal, not later.” Pretka,

608 F.3d at 751 (citations omitted).

       Speedway has not shown the amount in controversy exceeds $75,000. The actual

back pay at the time of removal is only $10,980.75. Even if the Court broke with this

district’s case law by considering back pay post-removal, Speedway still falls far short of

the jurisdictional threshold. See Ogle v. Kauffman Tire, Inc., No. 8:16-cv-894-EAK-TBM,

2016 WL 3913138, at *2 (M.D. Fla. July 20, 2016) (stating the “main line of cases” in this

district “hold that the back pay damages at the time of removal prevail on the issue of

determining if the amount in controversy”).       Speedway’s allegations on front pay,

compensatory damages, punitive damages, and attorneys’ fees are also too nebulous to

support its contentions. Other than Speedway’s say so, the company offers no evidence

and points to nothing in the record to support its assertions on the amount in controversy.

In resolving all uncertainness for remand, as the Court must do, Speedway has not

established the jurisdictional threshold by a preponderance of the evidence. The Court

thus grants Rivas’ motion and remands this case to state court.

       Accordingly, it is now

       ORDERED:




                                            3
      (1) Plaintiff Graciela Rivas’ Motion to Remand (Doc. 13) is GRANTED.

      (2) The Clerk of Court is DIRECTED to transmit a certified copy of this Order to the

         Clerk of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

         Florida.

      (3) The Clerk of Court is DIRECTED to terminate pending motions and deadlines

         and close the case.

      DONE and ORDERED in Fort Myers, Florida this 27th day of November 2018.




Copies: All Parties of Record




                                            4
